Exhibit 10.1

THE HAIN CELESTIAL GROUP, INC.

RESTRICTED STOCK AGREEMENT

The Hain Celestial Group, Inc. has granted to the Director named in the Notice
of Grant of Restricted Stock (the “Notice”) to which this Restricted Stock
Agreement (this “Agreement”) is attached an Award of Shares subject to the terms
and conditions set forth in the Notice and this Agreement. This Award shall
constitute a Restricted Share award under the Plan. The Company granted the
Award pursuant to the Company’s 2000 Directors Stock Plan (as amended and
restated effective March 11, 2009) (the “Plan”), the provisions of which are
incorporated herein by reference. By signing the Notice, the Director:
(a) acknowledges receipt of and represents that the Director has read and is
familiar with the Notice, this Agreement, and the Plan, (b) accepts the Award
subject to all of the terms and conditions of the Notice, this Agreement and the
Plan and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Notice, this
Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. ADMINISTRATION.

All questions of interpretation concerning the Notice and this Agreement shall
be determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Award. The Chief Executive
Officer or Chief Financial Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein.

3. THE AWARD.

3.1 Grant and Issuance of Shares. Upon the later of (a) the Date of Grant and
(b) the date the Notice shall have been fully executed, the Director shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares set forth in
the Notice. As a condition to the issuance of the Shares, the Director shall
execute and deliver to the Company along with the Notice the Assignment Separate
from Certificate duly endorsed (with date and number of shares blank) in the
form attached to the Notice.

3.2 No Monetary Payment Required. The Director is not required to make any
monetary payment (other than to satisfy applicable tax withholding, if any, with
respect to



--------------------------------------------------------------------------------

the issuance or vesting of the Shares) as a condition to receiving the Shares,
the consideration for which shall be past services actually rendered or future
services to be rendered to the Company or for its benefit. Notwithstanding the
foregoing, if required by applicable law, the Director shall furnish
consideration in the form of cash or past services rendered to the Company or
for its benefit having a value not less than the par value of the Shares issued
pursuant to the Award.

3.3 Beneficial Ownership of Shares; Certificate Registration. The Director
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to Section 6.
Furthermore, the Director hereby authorizes the Company, in its sole discretion,
to deposit, following the term of such Escrow, for the benefit of the Director
with any broker with which the Director has an account relationship of which the
Company has notice any or all Shares which are no longer subject to such Escrow.
Except as provided by the foregoing, a certificate for the Shares shall be
registered in the name of the Director, or, if applicable, in the names of the
heirs of the Director.

3.4 Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Shares may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares shall relieve the Company of any
liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of the Shares, the Company may require the Director to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

4. VESTING OF SHARES.

4.1 Normal Vesting. Except as provided by Sections 4.2 or 4.3, the Shares shall
vest and become Vested Shares as provided in the Notice.

4.2 Acceleration of Vesting in Connection with a Change in Control. In the event
that: one or more of the following events occurs (a) any merger, consolidation,
recapitalization, reorganization, acquisition or other business combination
involving the Company, other than (i) any transaction in which the Company is
the surviving entity and the holders of the outstanding voting securities of the
Company immediately prior to the transaction receive or retain securities
representing more than 50% of the voting power of all of the securities of the
Company outstanding immediately after the transaction (with each holder’s voting
power relative to other holders remaining substantially unchanged) or (ii) any
transaction the purpose of which is to change the jurisdiction of organization
of the Company and in which outstanding Awards under the Plan are assumed by the
surviving entity, as determined by the Board; (b) any person, group or entity is
or becomes the beneficial owner, directly or indirectly, of 50% or more of the
voting power of all of the then-outstanding securities of the Company; or

 

2



--------------------------------------------------------------------------------

(c) the sale, transfer or other disposition of all or substantially all of the
assets of the Company, or the approval by the stockholders of the Company of a
plan of complete liquidation, then any portion of the Award which has not yet
vested shall, immediately prior to the record date for distribution with respect
to such event, or if there is no such record date, then immediately prior to
such event, become immediately vested.

4.3 Acceleration of Vesting Upon Certain Terminations.

(a) In the event that the Director’s service is terminated as a result of the
Director’s death or Disability, then any portion of the Award which has not yet
vested shall become immediately vested. For this purpose, “Disability” shall
mean the permanent and total disability of the Director within the meaning of
Section 22(e)(3) of the Code.

(b) In addition, if the Director’s service terminates due to either (i) his or
her failure to be re-elected to the Board despite standing for re-election, or
(ii) if the Company requests that the Director not stand for re-election, then
any portion of the Award which has not yet vested shall become immediately
vested. If, however, the Director either voluntarily terminates his service, or
decides not to stand for re-election for any reason other than a request from
the Company, he or she will forfeit any unvested Shares when his or her service
terminates.

5. COMPANY REACQUISITION RIGHT.

5.1 Grant of Company Reacquisition Right. In the event that (a) the Director’s
service terminates for any reason other than as provided in Section 4.3, or
(b) the Director, or other holder of the Shares, attempts to sell, exchange,
transfer, pledge, or otherwise dispose of (other than pursuant to a transaction
approved by the Company), including, without limitation, any transfer to a
nominee or agent of the Director, any Shares which are not Vested Shares
(“Unvested Shares”), the Company shall automatically reacquire the Unvested
Shares, and the Director shall not be entitled to any payment therefor (the
“Company Reacquisition Right”).

5.2 Dividends, Distributions and Adjustments. Upon the occurrence of a dividend
or distribution to the stockholders of the Company paid in Shares or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 8, any and all new, substituted or additional
securities or other property (other than regular, periodic dividends paid on
Shares pursuant to the Company’s dividend policy) to which the Director is
entitled by reason of the Director’s ownership of Unvested Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Shares,” and “Unvested Shares” for all purposes of the Company Reacquisition
Right with the same force and effect as such Unvested Shares immediately prior
to the dividend, distribution or adjustment, as the case may be.

6. ESCROW.

6.1 Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Director and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Director (the “Agent”) to hold any and all Unvested Shares

 

3



--------------------------------------------------------------------------------

and to sell, assign and transfer to the Company any such Unvested Shares
reacquired by the Company pursuant to the Company Reacquisition Right. The
Director understands that appointment of the Agent is a material inducement to
make this Agreement and that such appointment is coupled with an interest and is
irrevocable. The Agent shall not be personally liable for any act the Agent may
do or omit to do hereunder as escrow agent, agent for the Company, or attorney
in fact for the Director while acting in good faith and in the exercise of the
Agent’s own good judgment, and any act done or omitted by the Agent pursuant to
the advice of the Agent’s own attorneys shall be conclusive evidence of such
good faith. The Agent may rely upon any letter, notice or other document
executed by any signature purporting to be genuine and may resign at any time.

6.2 Establishment of Escrow. The Director authorizes the Company to deposit the
Unvested Shares with the Company’s transfer agent to be held in book entry form,
as provided in Section 3.3, and the Director agrees to deliver to and deposit
with the Agent each certificate, if any, evidencing the Shares and an Assignment
Separate from Certificate with respect to such book entry shares and each such
certificate duly endorsed (with date and number of Shares blank) in the form
attached to the Notice, to be held by the Agent under the terms and conditions
of this Section 6 (the “Escrow”). Upon the occurrence of a change in the capital
structure of the Company, as described in Section 7, in the character or amount
of any outstanding stock of the corporation the stock of which is subject to the
provisions of this Agreement, any and all new, substituted or additional
securities or other property to which the Director is entitled by reason of his
or her ownership of the Shares that remain subject to the Company Reacquisition
Right shall be immediately subject to the Escrow to the same extent as the
Shares immediately before such event. The Company shall bear the expenses of the
Escrow.

6.3 Delivery of Shares to Director. The Escrow shall continue with respect to
any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Director. As soon as practicable after
receipt of such notice, the Agent shall cause to be delivered to the Director
the Shares specified by such notice, and the Escrow shall terminate with respect
to such Shares.

7. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Shares effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Shares (excepting normal cash dividends) that has a material
effect on the fair market value of Shares, appropriate adjustments shall be made
in the number and kind of shares subject to the Award, in order to prevent
dilution or enlargement of the Director’s rights under the Award. For purposes
of the foregoing, conversion of any convertible securities of the Company shall
not be treated as “effected without receipt of consideration by the Company.”
Any fractional share resulting from an adjustment pursuant to this Section shall
be rounded down to the nearest whole number. Such adjustments shall be
determined by the Board, and its determination shall be final, binding and
conclusive.

 

4



--------------------------------------------------------------------------------

8. RIGHTS AS A STOCKHOLDER OR DIRECTOR.

The Director shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Section 7. Subject the provisions of
this Agreement, the Director shall exercise all rights and privileges of a
stockholder of the Company with respect to Shares deposited in the Escrow
pursuant to Section 6. Nothing in this Agreement shall confer upon the Director
any right to continue in the service of the Company or any Subsidiary or
interfere in any way with any right of such entities to terminate the Director’s
service at any time.

9. LEGENDS.

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Director shall, at the request
of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Director in order to carry out
the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

10. TRANSFERS IN VIOLATION OF AGREEMENT.

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement until the date on which such
shares become Vested Shares, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any Shares which
will have been transferred in violation of any of the provisions set forth in
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred. In order to enforce its rights under this
Section, the Company shall be authorized to give a stop transfer instruction
with respect to the Shares to the Company’s transfer agent.

11. MISCELLANEOUS PROVISIONS.

11.1 Termination or Amendment. The Board may terminate or amend the Plan or this
Agreement at any time; provided, however, that no such termination or amendment

 

5



--------------------------------------------------------------------------------

may adversely affect the Director’s rights under this Agreement without the
consent of the Director unless such termination or amendment is necessary to
comply with applicable law or government regulation. No amendment or addition to
this Agreement shall be effective unless in writing.

11.2 Nontransferability of the Award. The right to acquire Shares pursuant to
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Director or the Director’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to the Award shall be
exercisable during the Director’s lifetime only by the Director or the
Director’s guardian or legal representative.

11.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

11.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Director and the Director’s heirs, executors,
administrators, successors and assigns.

11.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Director by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice, this Agreement, the Plan’s
prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Director electronically. In addition, the
parties may deliver electronically any notices called for in connection with the
Escrow and the Director may deliver electronically the Notice to the Company or
to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

(b) Consent to Electronic Delivery. The Director acknowledges that the Director
has read Section 11.5(a) of this Agreement and consents to the electronic
delivery of the Plan documents, the Notice and notices in connection with the
Escrow, as described in Section 11.5(a). The Director acknowledges that he or
she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Director by contacting the

 

6



--------------------------------------------------------------------------------

Company by telephone or in writing. The Director further acknowledges that the
Director will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Director understands
that the Director must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Director may revoke his or her consent to
the electronic delivery of documents described in Section 11.5(a) or may change
the electronic mail address to which such documents are to be delivered (if
Director has provided an electronic mail address) at any time by notifying the
Company of such revoked consent or revised e-mail address by telephone, postal
service or electronic mail. Finally, the Director understands that he or she is
not required to consent to electronic delivery of documents described in
Section 11.5(a).

11.6 Integrated Agreement. The Notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Director and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Director and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Notice and the
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

11.7 Applicable Law. This Agreement shall be governed by the laws of the State
of New York as such laws are applied to agreements between New York residents
entered into and to be performed entirely within the State of New York.

11.8 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

7